Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication US 2015/0257115 to Jokimies et al. (Herein after Jokimies) 

 	As to claims 1 and 5, Jokimies discloses a method performed by a terminal in a wireless communication system, the method comprising:

 	determining whether a first condition for not establishing the PDN connection is satisfied, in case that the terminal and the MME support the attachment without establishing the PDN connection (Jokimies; Abstract discloses a UE determining whether to transmit or receive data for some time (=first condition) and based on the determination UE makes a decision not to establish a packet data connection); and
 	transmitting, to the MME, an attach request message including information for requesting the attachment without establishing the PDN connection, in case that the first condition for not establishing the PDN connection is satisfied (Jokimies; Abstract discloses UE can indicate to a Mobility Management Entity that a packet data connection is not required to be established immediately when UE knows that it will not need to transmit or receive data for some time (=1st condition).

	As to claims 2 and 6, the rejection of claim 1 as listed above is incorporated herein. In addition Jokimies discloses further comprising:
 		determining whether a second condition for configuring the PDN connection is satisfied after an attaching without the PDN connection is completed in accordance with the attach request message (Jokomies Fig.6: 318; [0086] discloses a UE determining whether data connectivity is required based on nd condition) ; and
 		transmitting a PDN connection request message to the MME in case that the second condition for configuring the PDN connection is satisfied (Jokomies; Fig.6: 320; [0087]).

 		As to claims 3 and 7, the rejection of claim 1 as listed above is incorporated herein. In addition Jokimies discloses wherein the first condition for not establishing the PDN connection comprises at least one of whether the terminal is configured to use only a circuit switched (CS) sendee, whether the terminal has a usage limit not to use a packet switched (PS) data service during roaming, whether the terminal is limited not to use the PS data service any more, whether the terminal is a terminal requiring only a control signal to use the service, or whether information for indicating not to establish the PDN connection is received from a user (Jokimies Abstract; discloses UE determining whether to transmit or receive data for some time (=first condition) and based on the determination UE makes a decision not to establish a packet data connection. Here Jokimies is applied for the 3rd alternative)

 		As to claims 4 and 8, the rejection of claim 1 as listed above is incorporated herein. In addition Jokimies discloses wherein transmitting the attach request message to the MME further comprises:
 		starting a timer in case that an attaching for a circuit switched (CS) service is not made (Jokimies; [0057]; [0086]); and
 		transmitting a detach request message to the MME in case that the timer expires (Jokimies; [0057]; [0086])

		As to claims 9 and 13, Jokimies discloses a method performed by a mobility management entity (MME) in a wireless communication system, the method comprising:

 		determining whether the terminal and the MME support the attachment without establishing the PDN connection (Jokimies; [0080]-[0081]; Fig.3: 202; [0050] –[0051]) ;
 		determining whether a condition for not establishing the PDN connection is satisfied, in case that the terminal and the MME support the attachment without establishing the PDN connection (Jokimies; Fig.3: 204; [0052]); and
 		transmitting, to the terminal, an attach response message including information for indicating not to establish the PDN connection as a response to the attach request message, in case that the condition for not establishing the PDN connection, is satisfied (Jokimies; [0082]; Fig.3: 208; [0052] -[0053]) .

		As to claim 11, the rejection of claim 9 as listed above is incorporated herein. In addition Jokimies discloses wherein the condition for not establishing the PDN connection comprises at least one of whether usage of a packet switched (PS) data service is limited during roaming of the terminal or whether a gateway for configuring the PDN connection does not exist (Jokimies; Fig.5: 204).

		As to claims 12 and 15, the rejection of claim 9 as listed above is incorporated herein. In addition Jokimies discloses wherein transmitting the attach response message to the terminal further comprises:

 		starting a timer in case that an attaching for a circuit switched (CS) service for the terminal is not made (Jokimies; [0057]; [0086]); and
 		transmitting a detach request message to the terminal in case that the timer expires (Jokimies; [0057]; [0086]).

Claim Rejections - 35 USC § 103
1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication US 2015/0257115 to Jokimies et al. (Herein after Jokimies) in view of U.S Publication 2018/0077668 to Chun et al. (hereinafter Chun) 

As to claims 10 and 14, Jokimies discloses a MME determining whether a connection is possible without PDN connectivity. Jokimies fails to disclose a MME sending a message to a gateway that indicates a connection is possible without PDN connectivity. However, Chun discloses further comprising:
transmitting, to a gateway, information on whether the terminal and the MME support the attachment without establishing the PDN connection (Chun; Fig.11:S1170; [0180]-[0186]).
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to inform the updated information to the gateway so that gateway can make a decion based on the updated information and thus provide a QoS. 

Conclusion
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478